 Case 21-03020-sgj Doc 16 Filed 04/06/21                 Entered 04/06/21 12:36:51           Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Robert J. Feinstein (NY Bar No. 1767805) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Defendant Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                  Debtor.
                                                             §
                                                             §
UBS SECURITIES LLC, et al.,
                                                             §
                                                             §   Adversary Proceeding
                                  Plaintiff,
                                                             §
                                                             §   No. 21-3020-sgj11
vs.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §
                                  Defendant.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


NOTICE OF APPEARANCE                                                                              PAGE 1 OF 3
DOCS_NY:42799.1 36027/002
 Case 21-03020-sgj Doc 16 Filed 04/06/21          Entered 04/06/21 12:36:51        Page 2 of 3




                                 NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Pachulski Stang Ziehl & Jones LLP, hereby appears as

lead counsel to the Defendant, Highland Capital Management, L.P, and hereby requests,

pursuant to Rules 2002, 3017 and 9007 of the Federal Rules of Bankruptcy Procedure, or

pursuant to any other applicable rule or statute, that notice of all matters which may come before

the Court be given as follows:

                                 Jeffrey N. Pomerantz
                                 Robert J. Feinstein
                                 John A. Morris
                                 Gregory V. Demo
                                 PACHULSKI STANG ZIEHL & JONES LLP
                                 10100 Santa Monica Blvd., 13th Floor
                                 Los Angeles, CA 90067
                                 Telephone: (310) 277-6910
                                 Facsimile: (310) 201-0760
                                 Email: jpomerantz@pszjlaw.com
                                         rfeinstein@pszjlaw.com
                                         jmorris@pszjlaw.com
                                         gdemo@pszjlaw.com
        The foregoing request includes, without limitation, all notices, papers and disclosure

statements referred to in FED. R. BANKR. P. 2002, 3017 and 9007, and also includes notice of

any orders, applications, complaints, demands, hearings, motions, petitions, pleadings or

requests, and any other documents brought before the Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, hand delivery,

telephone, telegraph, facsimile or otherwise.




NOTICE OF APPEARANCE                                                                   PAGE 2 OF 3
DOCS_NY:42799.1 36027/002
 Case 21-03020-sgj Doc 16 Filed 04/06/21   Entered 04/06/21 12:36:51    Page 3 of 3




Dated: April 6, 2021.               PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Robert J. Feinstein (NY Bar No. 1767805)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               rfeinstein@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for Highland Capital Management, L.P.




NOTICE OF APPEARANCE                                                          PAGE 3 OF 3
DOCS_NY:42799.1 36027/002
